Title: From Thomas Jefferson to Robert A. Thompson, 2 August 1825
From: Jefferson, Thomas
To: Thompson, Robert A.,Bolling, Philip A.


Gentlemen
Monticello
Aug. 2. 25.
The Visitors of the Univty have not considered the art of using the small sword as making part of the instruction for which that institution has been established by the legislature. the contrary may be strongly inferred from their printed statute respecting weapons which may inflict death, marking in terms of pointed reprobation the offence of using them, and for the commission of which this art is a preparation. after such a manifestation of their sentiments on the subject, I cannot suppose that I have authority from them to give encoragement or facilities towards this article of instruction, and must therefore beg leave to decline the request of your letter of yesterday. I pray you, at the same time to be assured that nothing will ever be withheld on my part, which may promote the advancement of the youths of the University in every useful branch of science. Accept the assurance of my great esteem & respect Th: Jefferson